— In an action, inter alia, to recover damages for battery, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Dunn, J), dated July 9, 2003, as granted that branch of the defendants’ motion which was for summary judgment dismissing the cause of action to recover damages for battery.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants established their prima facie entitlement to judgment as a matter of law. In opposition, the plaintiff failed to submit admissible evidence sufficient to raise a triable issue of fact. Thus, the defendants were entitled to summary judgment on the cause of action to recover damages for battery (see Zuckerman v City of New York, 49 NY2d 557 [1980]).
The plaintiffs remaining contention is not properly before this Court. Schmidt, J.P., Adams, Luciano and Lifson, JJ., concur.